Citation Nr: 0122585	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-21 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for pancreatitis as a result of VA 
treatment performed in October and November 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1968.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of a September 1998 rating decision 
of the New York, New York, Regional Office of the Department 
of Veterans Affairs (VA).  The case has since been 
transferred to the VA Regional Office in St. Petersburg, 
Florida (RO).  


FINDINGS OF FACT

1. The veteran filed his claim for compensation benefits for 
pancreatitis in July 1997.  

2. An endoscopic retrograde cholangiopancreatography was 
performed at a VA medical facility in October 1996. 

3. The endoscopic retrograde cholangiopancreatography 
performed at the VA medical in October 1996 resulted in 
additional disability diagnosed as endoscopic retrograde 
cholangiopancreatography pancreatitis. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for pancreatitis as a result of 
treatment rendered at a VA medical facility in October 1996 
have been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that he has pancreatitis as the 
result of medical treatment that he received at a VA facility 
in October 1996.  The records shows that a statement from the 
veteran's son apparently received in July 1997 was construed 
by the RO as a claim for compensation benefits under 
38 U.S.C.A. § 1151.  

It is initially noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent evidence has been obtained and 
the veteran has been afforded a VA examination and informed 
of the criteria necessary to establish his claim.  

Accordingly, the Board finds that the VA has complied with 
the VCAA and the implementing regulations and veteran has not 
been prejudiced by this decision.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp 2001); 66 Fed. Reg. 45631 (2001) (to be codified 
at 38 C.F.R. § 3.159(d)); Bernard v. Brown, 4 Vet. App. 384 
(1993).

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service- connected.  38 
U.S.C.A. § 1151 (West 1991).

The Board notes that the criteria for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 were amended 
during the pendency of the veteran's appeal. Effective 
October 1, 1997, the statute provides that compensation shall 
be awarded for a qualifying additional disability in the same 
manner as if such additional disability were service- 
connected. A disability is a qualifying disability if the 
disability was not the result of the veteran's willful 
misconduct and: (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C. § 
1701(3)(A), and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable; 
or (2) the disability was proximately caused by the provision 
of training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).

The United States Court of Appeal for Veterans Claims (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board must evaluate which version of 
38 U.S.C.A. §  1151 would be more favorable to the appellant.  
The new amendment serves to further restrict the application 
of 38 U.S.C.A. § 1151 as negligence is now a factor be 
considered and, thus, would be less favorable to veteran than 
the statute prior to the revisions.  The Board will base this 
decision on the law in effect prior to October 1997, as this 
is more favorable to the veteran.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1996).  For claims filed 
prior to October 1, 1997, a claimant is not required to show 
fault or negligence in medical treatment.  See generally 
Brown v. Gardner, 115 S.Ct. 552 (1994).  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (2000).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (2000).

The record shows that the veteran, after undergoing an 
endoscopic retrograde cholangiopancreatography at a VA 
facility in October 1996, was hospitalized at a VA facility 
on October 10, 1996 with complaints of abdominal pain.  The 
veteran underwent a CT scan study that showed an abnormality 
involving the pancreas.  The discharge diagnosis was 
endoscopic retrograde cholangiopancreatography pancreatitis.  
An examination was conducted by VA in March 1998.  The 
pertinent assessment was pancreatitis, by history.  Private 
medical records of L. T. V., M.D. show that the veteran was 
hospitalized in during September 1999 for complaints of 
abdominal pain.  The diagnosis was pancreatic process with 
colic was made.  

To summarize, the evidence shows that in October 1996 the 
veteran underwent an endoscopic retrograde 
cholangiopancreatography at a VA facility in order to 
evaluate for chololithiasis.  This procedure resulted in an 
injury to his pancreas which pancreas which required 
hospitalization at a VA facility in October 1996.  He 
continues to have pancreatic symptoms, diagnosed as a 
pancreatic process in September 1999.  Accordingly, Board 
finds that VA treatment render in October 1996 resulted in 
additional disability, diagnosed as pancreatitis.  Therefore, 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
warranted.  


ORDER

Compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for pancreatitis is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 









